Mr. Justice Burnett
delivered the opinion of the court.
On the ground of stare decisis, if for no other reason, this case is ruled by the decision in Kuratli v. Jackson, 60 Or. 203 (118 Pac. 192), where this court held in a case like this, except that inchoate dower instead of curtesy was involved, that “it is impracticable to determine the value of the inchoate dower; that equity will not lend its aid to coerce the wife to join her husband in a deed to plaintiff, which would be the effect or tendency of the decree rendered; that plaintiff knew the defendant had a wife with inchoate dower in the land, and he took the chance that the wife would refuse to sign the deed; that to attempt to fix a new price at which defendant should sell the propery would be to make a contract for the parties, and not to enforce the one sued on. Plaintiff has not offered to accept the deed of the defendant alone, and he is not entitled to the relief prayed for.”
The decree of the court below is reversed and the suit dismissed. Reversed.